Citation Nr: 0525185	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-29 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
groin pull, left leg.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and two social workers




ATTORNEY FOR THE BOARD

L. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1991 to October 
1995.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

The veteran and two social workers testified before the Board 
in support of these claims at a hearing held at the RO in 
February 2005.  During this hearing, the veteran submitted 
evidence in support of his claims.  In addition, he submitted 
a waiver of RO review.  Accordingly, the Board may consider 
this evidence in the first instance in support of this 
appeal.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claims of entitlement to service 
connection for a groin pull, left leg, and entitlement to 
service connection for an acquired psychiatric disorder, 
including paranoid schizophrenia.

2.  The veteran does not currently have residuals of a groin 
pull of the left leg from service.

3.  An acquired psychiatric disorder, including paranoid 
schizophrenia, is not related to the veteran's period of 
active service.

4.  Psychosis did not manifest to a compensable degree within 
a year of the veteran's discharge from service.  


CONCLUSIONS OF LAW

1.  Residuals of a groin pull, left leg, were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  An acquired psychiatric disorder, including paranoid 
schizophrenia, was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has strictly complied 
with the notification and assistance provisions of the VCAA 
such that the Board's decision to proceed in adjudicating the 
claims on appeal does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, the RO provided the veteran VCAA notice by 
letters dated in July 2003 and August 2003, before denying 
the veteran's claims for service connection in a rating 
decision dated September 2003.  The timing of such notice 
thus reflects compliance with the requirements of the law as 
found by the Court in Pelegrini II. 

The content of these notice letters considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  

In the July 2003 and August 2003 notice letters, the RO 
acknowledged the veteran's claims, informed him of the 
evidence necessary to support those claims and of VA's duty 
to assist, and indicated that it was developing his claims 
pursuant to that duty.  The RO identified the evidence it had 
in its possession to support the veteran's claims.  The RO 
indicated that it would make reasonable efforts to help the 
veteran get other evidence necessary to support his claims, 
provided he identified the sources of that evidence, but that 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO further 
indicated that if the veteran wished the RO to obtain private 
medical records on his behalf, he should sign the enclosed 
forms authorizing their release.  The RO advised the veteran 
to send any other pertinent evidence directly to the RO.  

Moreover, in a rating decision dated September 2003, a 
statement of the case issued in August 2004, and a letter 
dated in March 2005, the RO provided the veteran some of the 
same information furnished in the July 2003 and August 2003 
notice letters.  As well, it acknowledged the veteran's 
report of in-service psychiatric treatment at the Marine 
Corps Air Station (MCAS) in Yuma, Arizona and/or El Toro, 
California, indicated that it wanted to obtain records of 
this treatment, and inquired as to the exact dates this 
treatment occurred.  In addition, the RO explained the 
reasons for which it denied the veteran's claims, identified 
the evidence it had considered in doing so and the evidence 
still needed to substantiate that claim, and furnished the 
veteran the provisions pertinent to that claim, including 
those governing VA's duties to notify and assist.  

B.  Duty to Assist

The RO also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
the evidence the veteran identified as being pertinent to his 
claim, including service medical records and VA treatment 
records.  The RO's efforts in this regard included requesting 
the veteran's clinical records, including inpatient, from the 
mental health clinic at the MCAS in Yuma, Arizona (dated from 
February 1992 to February 1993), from the mental health 
clinic at MCAS in El Toro, Santa Ana, California (dated from 
February 1993 to August 1994), from the Naval Air Station in 
Miramar, California (dated from August 1994 to August 1995), 
and from the mental health clinic at Kadena AB in Japan 
(dated from October 1994 to October 1995).  In May 2005, 
however, personnel from the facility in Yuma responded that 
no search was possible based on the information provided and 
that an index of retired records at the National Personnel 
Records Center failed to show a 1992/1993 clinical listing 
from Yuma, Arizona.  In July 2005, personnel from the other 
facilities responded that they conducted searches, but had 
found no listings or records for the veteran.   

At his personal hearing, the veteran clarified that the in-
service psychiatric treatment to which he originally referred 
was rendered in August 1993 or September 1993 at the facility 
in Yuma, Arizona.  He explained that, at the time, his 
regular duty station was El Toro, but he was on temporary 
duty in Yuma, Arizona.  As previously indicated, the RO 
requested records from this facility, but when doing so, it 
identified the records as dating from February 1992 to 
February 1993.  The Board does not believe that another 
request is necessary, however, because when this facility 
responded, it indicated that there were no records dating 
from 1992 and 1993, which includes the time period the 
veteran reported at his hearing.  

In any event, during his personal hearing, the Board 
indicated that it would hold the record open for sixty days 
so that the veteran could, on his own behalf, attempt to 
obtain a report of his psychiatric evaluation from the 
facility in Yuma.  In addition, and in response to testimony 
from the veteran that he told a fellow Marine after service, 
but prior to his diagnosis of paranoid schizophrenia, that he 
had been hearing voices, the Board advised the veteran to 
submit a written statement from the Marine during the 60-day 
period.  The Board asked the veteran to notify the Board if 
he needed additional time to secure such evidence.  Following 
the hearing, however, the veteran submitted no additional 
evidence.

The RO did not conduct medical inquiry in an effort to 
substantiate the veteran's claims.  Under 38 C.F.R. § 
3.159(c)(4) (2004), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the claimant suffered an event, injury or disease in 
service, or has a disease or symptoms of a disease listed in 
38 C.F.R. § 3.309, 3.313, 3.316, or 3.317, which manifested 
during an applicable presumptive period, and indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  

As indicated below, with regard to the veteran's claim of 
entitlement to service connection for a groin pull, left leg, 
the evidence that is now part of the record fails to 
establish that the veteran currently has such a condition and 
that such condition may be associated with his service.  With 
regard to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia, the evidence does not establish that 
claimant suffered a psychiatric event or disease in service, 
and although it shows that the veteran has a disease listed 
in 38 C.F.R. § 3.309, it does not show that it manifested 
during the applicable presumptive period.  Based on this 
fact, pursuant to 38 C.F.R. 
§ 3.159(c)(4), VA is not required to conduct further medical 
inquiry in an effort to substantiate the veteran's claims. 

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard, 4 Vet. 
App. at 393-94 (1993) (holding that when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby); Mayfield v. Nicholson, 19 Vet. App. 103. 
115 (2005) (holding that an error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984))).  Given that VA 
has done everything reasonably possible to notify and assist 
the veteran, the Board deems the record ready for appellate 
review.   

II.  Analysis of Claims

The veteran claims entitlement to service connection for a 
left leg groin pull and a psychiatric disability.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifested psychoses 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Groin Pull, Left Leg

According to written statements submitted during the course 
of this appeal and a transcript of the veteran's February 
2005 personal hearing, the veteran experienced a severe left 
leg groin pull in 1992, at the Marine Corps Air Station in El 
Toro, while trying to qualify for a door gunner position.  He 
alleges that the injury occurred while in a swimming pool 
taking one of the qualifying tests.  He reportedly sought 
treatment for the injury and questions why there are no 
records to confirm the treatment.  He alleges that the injury 
still causes pain, but has not necessitated post-service 
treatment.  

According to the veteran's service medical records, during 
active service from October 1991 to October 1995, the veteran 
sought treatment for a groin pull.  Specifically, in March 
1993, he complained of, in part, a groin pull of 24 hours' 
duration.  He indicated that he sustained this injury while 
swimming.  The examiner diagnosed a groin pull, but noted 
that it was affecting the veteran's right thigh.  On 
separation examination conducted in June 1995, the veteran 
made no mention of the groin pull and the examiner noted a 
normal clinical evaluation of the lower extremities.  

Since discharge from service, the veteran has received VA 
treatment for multiple medical conditions, but only thrice 
reported complaints associated with his groin and/or left leg.  
In December 1997, he reported that he had pain in the groin that 
worsened when walking.  The nurse who evaluated the veteran did 
not diagnose a groin pull.  During two visits in June 1999, he 
reported that he had a sensation of nerve pain running throughout 
his body, sometimes passing through his heart, but typically 
running down his arms and legs.  He further reported that he had 
been having this problem since he was bitten in the left leg by a 
poison tiger fish in Japan.  Examiners did not diagnose a groin 
pull or any other disorder related to the veteran's left leg.  

As previously indicated, to prevail in a claim for service 
connection, the veteran must submit competent evidence 
establishing the existence of a current disability resulting 
from service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the veteran has submitted no such evidence.  
Rather, he merely asserts that he has a groin pull of the 
left leg that is related to service.  Given that the record 
does not indicate that the veteran possesses a recognized 
degree of medical knowledge to diagnose competently a current 
disability, these assertions, alone, are insufficient to 
establish the existence of such a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In light of the foregoing, the Board finds that the veteran 
does not currently have residuals of a groin pull of the left 
leg from service.  Based on this finding, the Board concludes 
that the veteran does not have residuals of a groin pull of 
the left leg that were incurred in or aggravated by service.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as the preponderance of 
the evidence is against this claim, it must be denied. 

B.  Acquired Psychiatric Disorder

The veteran claims that, during boot camp, his schizophrenia 
initially manifested as paranoia.  In 1992, he allegedly 
started communicating through the television and radio and 
people at work started reading his mind.  He also started 
experiencing strange incidents.  For instance, after he went 
to movie theaters or rented movies, his ideas turned into 
movies.  In addition, on one occasion, Marines threw stones 
at him.  This upset him so he began to yell at the Marines; 
thereafter, police arrived and told him to calm down.  The 
next day, an earthquake affected the San Fernando Valley and 
the veteran reportedly thought that God caused the earthquake 
because of the Marines throwing stones.  After this incident, 
while serving at a temporary duty station, the veteran 
allegedly underwent a 30 minute psychiatric evaluation, but 
because he was paranoid about getting discharged from 
service, he was not honest in responding to the questions the 
psychiatrist posed.  The veteran asserts that he did not 
mention this evaluation when he returned to his regular duty 
station and did not seek any other mental health treatment 
while in the service.  He reports that since discharge in 
1995, his schizophrenia has worsened, he has continued to 
hear voices and communicate through the television and radio, 
and people have continued to read his mind.

The veteran has submitted written statements from his mother 
and sister in support of his claims.  According to the 
sister's written statement, prior to service, the veteran was 
active, outspoken and outgoing, but during service, he began 
to change, became inactive, stopped caring about things, and 
with the exception of an occasional short letter, did not 
write.  These changes became obvious after service, when the 
veteran began exhibiting paranoia.  

According to the mother's statement, the veteran was quite 
successful academically and athletically, won awards, and was 
on the Who's Who list prior to service and graduated from 
boot camp with high scores.  Soon thereafter, his letters 
became less loving and joyful and showed that the veteran was 
no longer enthusiastic about service.  His handwriting 
allegedly became messy and no longer showed its usual 
artistic clarity.  The veteran became angry and distant, 
expressed things that were not true, made comments that hurt 
his mother, and after the start of Desert Storm, displayed a 
confused and paranoid attitude.  Following discharge, the 
veteran allegedly did not want to discuss or be reminded of 
his military experience and became homeless.

As the veteran has acknowledged, his service medical records 
do not confirm any complaints related to his mental health or 
any treatment for a psychiatric disorder.  On separation 
examination conducted in June 1995, the veteran did not 
report that he was experiencing the incidents later described 
in post-service written statements and during his post-
service hearing.  Moreover, an examiner noted a normal 
clinical psychiatric evaluation and indicated that the 
veteran was eligible for reenlistment.  

Post-service medical evidence, however, confirms that the 
veteran has a psychiatric disability that has been variously 
diagnosed since December 1997, most recently as paranoid 
schizophrenia, but previously as probable disorganized 
schizophrenia, psychosis not otherwise specified, depressive 
disorder, adjustment disorder, and dysthymia.  This evidence 
also includes a diagnosis of substance induced psychosis and 
reflects substance abuse since 1996. 

Two VA licensed clinical social workers have addressed the 
etiology of the veteran's paranoid schizophrenia.  At the 
veteran's February 2005 personal hearing, one social worker 
indicated that she had been working with schizophrenics for 
over 30 years.  Based on her experience, she explained that 
male schizophrenics are usually diagnosed with the disease 
between the ages of 17 or 18 and 21 or 22.  Prodomal 
symptoms, such as strange thoughts, a flattening affect, 
and/or paucity of speech, typically precede the diagnosis.  
She indicated that the strange incidents the veteran 
allegedly experienced in service, such as communicating 
through the television, represented prodromal symptoms of 
schizophrenia.  She also indicated that it takes time to 
diagnose such a disease and that an evaluator must first 
develop a relationship with the patient before trying to 
understand his symptoms.  

The other social worker explained that, in the veteran's 
case, he down played or denied symptoms he was experiencing 
in service because he did not want to be discharged based on 
medical reasons.  The social worker noted that the veteran 
continues to minimize his diagnosis.  He concluded that he 
and the other social worker were convinced the veteran's 
symptoms of schizophrenia were evident is service, that the 
veteran was reluctant to present with such symptoms during 
his active service or his inactive Reserve service (October 
1995 to October 1997, during which he merely maintained his 
uniform in case he was called to serve), and that after 
discharge from Reserve service, in 1998, he sought treatment 
and was quickly diagnosed.  The social worker based this 
conclusion on his knowledge of schizophrenia, his knowledge 
of the veteran since 2000, his more intense treatment of the 
veteran since 2003, and statements of the veteran's family 
members.  The social worker pointed out that, within a year 
of the veteran's discharge from Reserve service, he lost his 
first job, became homeless and was unable to stay in his 
school program.    

The Board carefully considered the statements of the veteran, 
his mother, his sister and the social workers.  However, 
these statements in regard to his mother and sister presented 
by individuals who do not possess a recognized degree of 
medical knowledge to provide the necessary nexus between the 
veteran's paranoid schizophrenia and his period of active 
service.  In regard to the social workers, their opinions 
were based on the veteran's reported history which has not 
been verified.  Other than these statements, there is no 
evidence of record to corroborate the assertions that 
paranoid schizophrenia or any other psychiatric disability 
manifested during active service.  Indeed, the service 
medical records and the separation examination were negative 
for the presence of a psychiatric disorder. Given this fact, 
the Board finds that an acquired psychiatric disorder, 
including paranoid schizophrenia, is not related to the 
veteran's period of active service.

Other than these statements, there is also no evidence of 
record to corroborate the assertions that paranoid 
schizophrenia, a psychosis, manifested within the year 
following the veteran's discharge from service in 1995.  The 
disability is first shown by competent medical evidence in 
treatment records dated after the one year period.  A VA 
treatment record dated in March 1998 notes onset of problems 
two months earlier.  By allowing for a presumption of service 
connection for psychosis in a case in which it manifests to a 
compensable degree within a year of discharge, the law in 
effect acknowledges that schizophrenia is a type of disease 
whose symptoms might not be evident for some time prior to a 
diagnosis being rendered.  The law is clear, however, that 
the diagnosis of the psychosis must be rendered in the time 
period allowed; otherwise, service connection may not be 
presumed.  

Based on these findings, the Board concludes that an acquired 
psychiatric disorder, including paranoid schizophrenia, was 
not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as the preponderance of the evidence is 
against this claim, it must be denied. 


ORDER

Service connection for a groin pull, left leg, is denied.

Service connection for an acquired psychiatric disorder, 
including paranoid schizophrenia, is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


